      Case 2:19-cr-00008-NR Document 1812 Filed 03/25/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, )
                          )
             v.           )               Case No. 2:19-CR-00008
                          )
                          )               Judge J. Nicholas Ranjan
NOAH LANDFRIED, et al.,   )
                          )
             Defendants.  )

                        SCHEDULING ORDER
     AND NOW, this 25th day of March, 2020, the Court HEREBY
ORDERS as follows:
     1.    As to PARIS WILSON, the Status Conference is scheduled for
6/8/2020 at 10:00AM in Courtroom 6C.
     2.    As to RICHARD BRACEY, the Change of Plea Hearing is
scheduled for 6/8/2020 at 11:00AM in Courtroom 6C.
     3.    As to ROBERT KORBE, the Change of Plea Hearing is scheduled
for 6/8/2020 at 1:00PM in Courtroom 6C.
     4.    As to SHAYLA YATES, the Change of Plea Hearing is scheduled
for 6/8/2020 at 2:00PM in Courtroom 6C.
     5.    As to LARRY BENAVIDES, the Change of Plea Hearing is
scheduled for 6/9/2020 at 1:00PM in Courtroom 6C.
     6.    As to EUGENE HALL, the Status Conference is scheduled for
6/9/2020 at 2:30PM in Courtroom 6C.
     7.    As to RICHARD WOOD, the Change of Plea Hearing is scheduled
for 6/16/2020 at 10:00AM in Courtroom 6C.
     8.    As to JAMES PERRY, the Change of Plea Hearing is scheduled for
6/16/2020 at 1:00PM in Courtroom 6C.

                                   -1-
       Case 2:19-cr-00008-NR Document 1812 Filed 03/25/20 Page 2 of 2




     9.      As to PAUL NUARA, the Change of Plea Hearing is scheduled for
6/16/2020 at 2:30PM in Courtroom 6C.
     10.     As to THOMAS HOPES, the Change of Plea Hearing is scheduled
for 6/17/2020 at 2:00PM in Courtroom 6C.
     11.     As to BRANDON MASSIE, the Change of Plea Hearing is
scheduled for 6/29/2020 at 10:00AM in Courtroom 6C.
     12.     As to JOHN RAMSEY, the Change of Plea Hearing is scheduled
for 6/29/2020 at 11:00AM in Courtroom 6C.
     13.     As to NICOLE BRACEY, the Change of Plea Hearing is scheduled
for 6/29/2020 at 1:00PM in Courtroom 6C.
     14.     As to MICHEL CERCONE, the Change of Plea Hearing is
scheduled for 6/29/2020 at 2:30PM in Courtroom 6C.
     15.     As to SANDRA WILSON, the Change of Plea Hearing is scheduled
for 6/30/2020 at 1:30PM in Courtroom 6C.
     16.     As to CHRISTOPHER GAHAGAN, the Sentencing Hearing is
scheduled for 7/1/2020 at 10:00AM in Courtroom 6C. Supplemental
Information or Memorandum with Respect to Sentencing are now due by
6/24/2020.
     17.     As to MICHAEL FRAWLEY, the Change of Plea Hearing is
scheduled for 7/13/2020 at 2:00PM in Courtroom 6C.


BY THE COURT:
                                              s/ J. Nicholas Ranjan
                                              United States District Judge




                                    -2-
